Cite as 2015 Ark. 451

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-880

ANNA CHRISTINE CHILDERS                            Opinion Delivered   December 3, 2015
                    APPELLANT
                                                   AMENDED MOTION FOR RULE
V.                                                 ON CLERK


STATE OF ARKANSAS
                                  APPELLEE         MOTION GRANTED.


                                        PER CURIAM


       Appellant Anna Christine Childers, by and through her attorney, has filed an amended

motion for rule on clerk. Her attorney, Philip C. Wilson, states in the motion that the record

has not been timely lodged due to a mistake on his part.

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or, there is “good reason.” 356 Ark. at 116, 146 S.W.3d

at 891. We explained as follows:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.
                                    Cite as 2015 Ark. 451

Id. at 116, 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an

affidavit admitting fault before we will consider the motion, an attorney should candidly admit

fault when he has erred and is responsible for the failure to perfect the appeal. See id.

       In accordance with McDonald, 356 Ark. 106, 146 S.W.3d 883, Mr. Wilson has

candidly admitted fault. The motion is therefore granted. A copy of this opinion will be

forwarded to the Committee on Professional Conduct.

       Motion granted.




                                               2